Title: To Benjamin Franklin from ——— David, 18 August 1780
From: David, ——
To: Franklin, Benjamin


à Paris le 18. aoust 1780.
M. David Secretaire de Legation de la Cour Palatine a l’honneur d’envoyer à Monsieur francklin un Paquett qui lui a eté adressé par l’academie de Manheim. Il a celui de lui rendre en meme tems ses hommages./.
 
Addressed: a Monsieur / Monsieur francklin Ministre / Plenipotentiaire des Etats unis de / de L’amerique près du Roy / a Passy
Notation David Paris le 18. Aout 1780.

